 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 164 Tower Industries, Inc. d/b/a Allied Mechan
ical 
and
 United Steelworkers of Ame
rica, AFL
ŒCIO
ŒCLC.  
Case 31
ŒCAŒ26605  November
 22, 2010
 SUPPLEMENTAL DECISIO
N AND ORDER
 BY MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 On May 31, 2007, the National Labor Rel
ations Board 
issued a Decision and Order in this proceeding, in which 
it dismissed complaint allegations that the Respondent 
unlawfully su
spended and discharged Marcelo Pinheiro.
1  Subsequently, the Union petitioned the United States 
Court of Appeals for the Ninth Ci
rcui
t for review, inter 
alia, of this aspect of the Board™s decision.  On April 1, 
2009, the Ninth Circuit by majority vote granted the pet
i-tion on this issue and r
emanded the case to the Board.
2  On September 1, 2009, the Board notified the pa
rties that 
it ha
d decided to accept the court™s r
emand and that all 
parties could submit stat
ements of position with respect 
to the issues raised by the remand.  
The General Counsel 
filed a stat
ement of position.  
 The National Labor Relations Board has del
egated its 
auth
ority in this proceeding to a three
-member panel.
 We accept the court™s remand as the law of the case.  
For the following reasons, we now find that the R
e-spondent violated Section 8(a)(4), (3), and (1) of the Act 

by suspending and discharging Pinheiro for 
his protected 
activities.
  Background
ŠAllied Mechanical I
 The Respondent manufactures prototype parts for the 
aerospace and defense industries.  It hired Marcelo Pi
n-heiro in April 2002 for a night
-shift machinist pos
ition.  
The Union filed a petition in Ja
nuary 2003
3 see
king to 
represent certain of the Respondent™s employees.  Pinhe
i-ro soon became an active union supporter.  He posted 
union literature, attended union mee
tings, and distributed 
union fliers to employees and to his superv
isor, Miguel 
Sedano.  
Pinheiro also served as the Union™s observer at 
the March 6 representation ele
ction.  
 On January 31, Pinheiro told Sedano and another s
u-pervisor that he planned to file charges with the Board 

over the selective r
emoval of union fliers that he had 
posted. 
 Several hours later, the Respondent gave Pinhe
i-ro a written disc
iplinary warning, allegedly for an error 
in machining a part on January 28.  On March 25, the 
Respondent issued him a second warning.  The Board 
found that the Respondent violated Section 8(a
)(3) and 
1 349 NLRB 1327 (
Allied M
echanical II
).  
 2 321 Fed. Appx. 581 (9th Cir. 2009).
 3 Unless stated 
otherwise, all dates 
are 
in 2003.
 (1) by issuing the two warnings to Pinheiro.  
Allied M
e-chanical, Inc
., 343 NLRB 631 (2004) (
Allied Mechanical 
I).  
 Facts of the Present Case
 On April 8, the Respondent laid off Pinheiro.  It then 
recalled him on July 23 to a different position.  
Follo
w-ing his recall, Pinheiro r
equested a transfer to his prior 
night
-shift pos
ition.  The Respondent denied his request, 
alleging pro
blems in Pinheiro™s work quality.
4  Then, on 
September 5, Pinheiro received a disciplinary war
ning 
for mistakes in work h
e performed on August 21, 27, and 
28.5  On September 9, Pinheiro test
ified at the Board 
hearing in Allied M
echanical I.
 The Respondent assigned Pinheiro no ove
rtime for the 
first 3 weeks following his r
ecall from the July 23 layoff, 
and then scheduled him 
for overtime for 5 of the next 7 
weeks.
6  Pinheiro was scheduled to work overtime on 
Oct
ober 3, but he left without performing it because he 
mistakenly believed that his schedule had been changed.  
On October 6, he confronted 
Superv
isor Sedano because 
he b
elieved he had been denied overtime on October 3.  
Pinheiro asked why another e
mployee was doing work 
Pinheiro thought he was scheduled to do.  S
edano said 
that because of ﬁthis union thing and . . . trouble with the 

Labor Board, that now [the Respondent i
s] going to have 
to start going by the E
mployee Handbookﬂ and award 
overtime in accordance with seniority.
7  In response, 
Pinheiro said either ﬁsuck d
Škﬂ or ﬁsuck my d
Škﬂ as 
he exited the office.  The judge, crediting Pinheiro™s te
s-
timony, found that his o
utburst was uttered in frustration 
regarding his own feelings and not directed in anger at 
his superv
isor.    
 The Respondent suspended Pinheiro on October 8 
pending an investigation, and it discharged him on Oct
o-ber 17.  His separation report read in pert
inent part: 
ﬁTermination
ŠOn 10/6/03 you cussed out your superv
i-sor, Miguel Sedano.  This is considered an act of insu
b-ord
ination.  Reference Employee Handbook pages 14
Œ15.  You have a poor work record and this misco
nduct 
cannot be tolerated.ﬂ  
 4 The Board found that th
is
 denial of 
his 
transfer request was unla
w-ful.  
Allied Mechanical (II)
, supra at 1328
Œ1330.
  The Respo
ndent did 
not appeal this co
nclusion to the court.
 5 The Board found that the disc
ipline was l
awful.  
Id. at 1330
Œ1331.
  The court affirmed that conclusion.
 6 The Board found that the Respondent™s 
3-week 
denial of ove
rtime 
to 
Pinheiro 
was lawful.  
Id
. at 1331.
  The Union did not seek judicial 
review of that conclusion.
 7 The Board found 
that 
this s
tatement violated Sec. 8(a)(1). 
 The R
e-spondent did not 
seek judicial review of that conclusion
. 356 NLRB No. 35
                                                                                                    ALLIED MECHANICAL
 165 Board and C
ourt Decisions
 In its prior 
Wright Line
8 analysis of Pinheiro™s suspe
n-sion and discharge, the Board assumed ﬁfor the purpose 
of deciding this caseﬂ that the General Cou
nsel met his 
initial burden to show that the Respo
ndent™s actions were 
unlawful.  The Bo
ard also affirmed the judge™s credibi
l-ity
-based determination that Pinheiro™s outburst was 
made in frustration regarding his own feelings, but it 
nevertheless found that the R
espondent proved it would 
have suspended and di
scharged him for this conduct even
 in the a
bsence of his protected activities.  
 The Ninth Circuit held that ﬁthe Board disr
egarded the 
[judge™s] credibility and factual findings . . . and recha
r-acterized the factsﬂ in its analysis of whether Pinheiro™s 
suspension and discharge were justif
ied under the R
e-spondent™s disc
iplinary policy.  It then remanded this 
issue to the Board.  321 Fed. Appx. at 582
Œ583.
 Analysis
 Having accepted the court™s remand as the law of the 
case, we now reexamine our 
Wright Line
 analysis of Pi
n-heiro™s suspension an
d discharge consistent with the 
court™s hol
ding.  
 Under 
Wright Line
, the General Counsel must first 
prove, by a preponderance of the evidence, that the e
m-ployee™s protected conduct was a motivating factor in the 
employer™s adverse action.  The General Cou
nsel makes 
a showing of discriminatory motivation by proving the 
employee™s protected activity, employer knowledge of 
that activity, and animus against the pr
otected activity.  
See 
Donaldson Bros. Ready Mix
, 341 NLRB 958, 961 
(2004)
 (for analysis of an all
egation of a
n 8(a)(3) viol
a-tion); 
Newcor Bay City Div
ision
, 351 NLRB 1034, 1034 
fn. 4 (2007) (for analysis of an all
egation of a
n 8(a)(4) 
violation).  
If the General Cou
nsel makes the required 
initial sho
wing, the burden then shifts to the employer to 
prov
e that it would have taken the same action even in 
the absence of the protected activity.  
Allied M
echanical 
II, 349 NLRB at 1328.  The court™s decision, rejecting 
the Board™s fin
ding that the Respondent met its rebuttal 
burden, ma
ndates that we now find t
he Respondent did 
not carry that burden.  The only open issue then is 
whether the General Cou
nsel met his initial burden.  The  
Board previously assumed, without deciding, that the 
burden was met.  We now find that the General Counsel 
met this initial burd
en of proving that the R
espondent 
was motivated to suspend and discharge Pinheiro by his 
protected activ
ities.
 8 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
Transportation Ma
nagement 
Corp
., 462 U.S. 393, 399
Œ40
3 (1983).  
  Pinheiro™s protected activities included posting u
nion 
literature, distributing union fliers, serving as the U
nion™s 
election observer, and part
icipating in the Board hearing 
in 
Allied Mechanical I.
  The Respo
ndent was aware of all 
these activities.  Furthermore, its unlawful di
scipline of 
Pinheiro on January 31 and March 25 and unlawful den
i-al of his request to transfer to the night shift in late
 July 
or early August are suff
icient proof of the Respondent™s 
specific animus t
owards Pinheiro™s participation in such 
activities.  We therefore conclude that the General Cou
n-sel met his initial burden of proving the Respondent™s 
unlawful discriminatory m
otivation for Pinheiro™s su
s-
pension and discharge.  Having found that the Respon
d-ent did not carry its rebuttal burden, we find that Pinhe
i-ro™s suspension and discharge violated the Act as a
l-leged.
 CONCLUSIONS
 OF LAW 1.  The Respondent is an employer engag
ed in co
m-merce within the meaning of Se
ction 2(2), (6), and (7) of 
the Act.
 2.  The Respondent violated Section 8(a)(4), (3)
, and 
(1) of the Act by suspending and di
scharging Marcelo 
Pinheiro for engaging in union or other protected activ
i-ties, or because 
he test
ified before the NLRB.
 3.  The unfair labor practice found above affects co
m-merce within the meaning of Section 2(6) and (7) of the 
Act.
 REMEDY
 Having found that the Respondent violated Section 
8(a)(4), (3)
, and (1) of the Act by suspending and di
s-
charging Marcelo Pinheiro, we shall order that the R
e-spondent cease and desist and take certain affirmative 
actions d
esigned to effectuate the policies of the Act.  We 
shall order the Respondent to offer Pinheiro full rei
n-statement to his former job, or if 
that job no longer e
x-ists, to a substantially equivalent position, without prej
u-dice to his seniority or any other rights and priv
ileges 
previously enjoyed, and to make him whole for any loss 
of earnings and other benefits suffered as a result of the 
discr
imination against him.  Backpay shall be computed 
in acco
rdance with 
F.
 W. Woolworth Co
., 90 NLRB 289 
(1950), 
plus daily compound i
nterest as prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010)
.  The Respo
ndent shall also be required to remove f
rom its 
files any and all references to the unlawful su
spension 
and discharge of Pinheiro and to notify him in writing 
that this has been done and that the suspension and di
s-charge will not be used against him in any way. 
 ORDER
 The National Labor Relation
s Board orders that the 
Respondent, Tower Industries, Inc. d/b/a Allied Mecha
n-                                                  DECI
SIONS OF THE NATIONA
L LABOR RELATIONS BO
ARD
 166 ical, Ontario, California, its officers, agents, succe
ssors, 
and assigns, shall 
 1. Cease and desist from
 (a) Discharging or otherwise discriminating against 
any employees for en
gaging in union or other pr
otected 
concerted activities, or because they testified b
efore the 
NLRB.  
 (b) In any like or related manner interfering with, r
e-straining, or coercing e
mployees in the exercise of the 
rights guaranteed them by Se
ction 7 of the A
ct.
 2. Take the following affirmative action ne
cessary to 
effectuate the policies of the Act.
 (a) Within 14 days from the date of this Order, offer 
Marcelo Pinheiro immediate and full rei
nstatement to his 
former job or, if that job no longer exists, to a s
ubsta
n-tially equivalent position, without prejudice to his senio
r-ity or any other rights or privileges previously enjoyed.
 (b) Make Marcelo Pinheiro whole for any loss of ear
n-ings and other benefits suffered as a result of the unla
w-ful actions against him,
 in the ma
nner set forth in the 
remedy section of the dec
ision.
 (c) Within 14 days from the date of this Order, r
emove 
from its files any reference to Pinheiro™s unlawful su
s-pension and discharge, and within 3 days thereafter not
i-fy him in writing that thi
s has been done and that the 
suspension and discharge will not be used against him in 
any way.
 (d) Preserve and, 
within 
14 days of a r
equest, or such 
additional time as the Regional Director may a
llow for 
good cause shown, provide at a reasonable place des
ig-nated by the Board or its agents
, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in ele
ctronic form, 
necessary to analyze the a
mount of backpay due under 
the terms of this O
rder.
 (e) Within 14 days after service by the R
egion, post at 
its facility in Ontario, California, copies of the a
ttached 
notice marked ﬁAppendix.ﬂ
9  Copies of the n
otice, on 
forms provided by the Regional Dire
ctor for Region 31, 
after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places, 

including all places where notices to employees are cu
s-
tomarily posted.  
In add
ition to physical posting of paper 
notices, notices shall be distributed electron
ically, such 
as by email, posting on an intranet or an internet site, 
9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appea
ls Enforcing an Order of the 
National Labor Relations Board.ﬂ
 and/or other electronic means, if the Respondent custo
m-arily communicates with its emplo
yees by such
 means.
10  Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In the event that, during the 
pendency of these proceedings, the Respo
ndent has gone 
out of business or clos
ed the facility involved in these 
proceedings, the Respondent shall dupl
icate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since October 8, 2003.
 (f) Within 21 days 
after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 
comply.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF T
HE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Go
vernment
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, o
r assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 in any like or related manner interfere 
with
, restrain, or coerce you in the e
xercise of the rights 
guaranteed you by Section 7 of the Act. 
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Marcelo Pinheiro immediate and full rei
n-statement to his former job or, if that job no longer
 ex-ists, to a substantially equivalent position, without prej
u-dice to his seniority or any other rights or privileges pr
e-viously enjoyed.
 WE WILL
 make 
Marcelo Pinheiro 
whole for any loss of 
earnings and other benefits resulting from his su
spension 
and disc
harge, less any net interim earnings, plus inte
r-est.
 10 For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-ing
, 356 NLRB 
11 (2010), Member Hayes would not require ele
ctronic 
distribution of the notice.
                                                                                                    ALLIED MECHANICAL
 167 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful suspension and di
scharge of 
Marcelo Pinheiro
, and 
within 3 days therea
fter notify him in wr
iting that this 
has been done and that the suspension and discharge will 
not be used against him in any way. 
  TOWER 
INDUSTRIES
, INC
. D/B/A ALLIED 
MECHANICAL
  